DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 1 August 2022.  Applicant’s amendment on 1 August 2022 amended Claims 1-6.  Currently Claims 1-6 are pending and have been examined.  The examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claim recites the combination of additional elements of receiving the orders, generating a schedule, transmitting the tasks to the machines and then the machines generating the product specified in the order automatically. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically receiving the order, generating the schedule, generating the tasks, and having the machines execute the generation of the product which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Applicant’s Arguments

The arguments filed in the Office Action dated 1 August 2022 have been considered, but are viewed as moot in view of the new grounds of rejection necessitated by amendment.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiPippo et al. (U.S. Patent Publication 2017/0199517 A1) (hereafter DiPippo) in view of WYRWOLL (U.S. Patent Publication 2007/0106420 A1) (hereafter Wyrwoll).

	Referring to Claim 1, DiPippo teaches a production support system for generating a process for producing a product based on an order including information for identifying the product to be produced, a volume or quantity to be produced, and a deadline when production is to be finished, the production support system comprising:

	A memory (see; par. [0004]-[0006] of DiPippo teaches memory)

	one or more processors (see; par. [0004]-[0006] of DiPippo teaches a processor)

	one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs when executed by the one or more processors cause the processor to (see; par. [0006] non-transitory computer readable memory that is utilized by a computer which is connected to manufacturing process device to run a program to manufacturing parts).

generate a schedule based on the order, the schedule including information related to the plurality of operation machines necessary for producing the product identified by the order, processes for which each operation machine is responsible, and a time needed to execute each process (see; par. [0070]-[0072] of DiPippo teaches the creating of production schedules for products requested to be produced (i.e. ordered), where the information includes a full list of materials, including the lead time (i.e. time to make each part), and all par. [0026] necessary equipment to produce the product, Figure 1 provides an example of the manufacturing planning process).

convert each process of the generated schedule into a plurality of tasks, which are information which can be interpreted and performed by each operation machine (see; Figure 1 and par. [0025]-[0028] of DiPippo teaches an example of a process breakdown which provides the planning from a design all the way to the specific steps (i.e. task) that need to take place at each operation on the different pieces of equipment, which includes all parts and manufacturing operations as a manufacturing process plan (MPP), and the MPP is utilized for scheduling all the equipment to create the product).

DiPippo does not explicitly disclose the following limitation, however,

Wyrwoll teaches receive an order, wherein the order includes information for identifying the product to be produced, a volume or quantity to be produced, and a deadline when production is to be finished (see; par. [0053] of Wyrwoll teaches receiving from one of multiple recording means via connecting lines to information about the production of product including raw material requirements, production time (i.e. deadline), expected costs, production flow and status of production (i.e. tracking part production to meet the deadline) to produce a specified quantity of parts (i.e. for a specific volume of parts)), and
transmit commands to each operation machine based on the transmitted tasks (see; par. [0010] of Wyrwoll teaches transmitting data to manufacturing devices to make the parts (i.e. tasks), par. [0038]-[0039] where the parts are made automatically based received transmission).
wherein the plurality of operating machines execute the commands transmitted to it so as to collectively generate the product specified in the order (see; par. [0038]-[0039] of Wyrwoll teaches multiple machines in communication that upon demand automatically control the machines to produce parts).

The Examiner notes that DiPippo teaches similar to the instant application teaches managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts.  Specifically, DiPippo discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts it is therefore viewed as analogous art in the same field of endeavor. Additionally, Wyrwoll teaches computer based integration of all operating procedures in production machines and as it is comparable in certain respects to DiPippo which managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

DiPippo discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts. However, DiPippo fails to disclose receive an order, wherein the order includes information for identifying the product to be produced, a volume or quantity to be produced, and a deadline when production is to be finished, transmit commands to each operation machine based on the transmitted tasks, and wherein the plurality of operating machines execute the commands transmitted to it so as to collectively generate the product specified in the order.

Wyroll discloses receive an order, wherein the order includes information for identifying the product to be produced, a volume or quantity to be produced, and a deadline when production is to be finished, transmit commands to each operation machine based on the transmitted tasks, and wherein the plurality of operating machines execute the commands transmitted to it so as to collectively generate the product specified in the order.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of DiPippo receive an order, wherein the order includes information for identifying the product to be produced, a volume or quantity to be produced, and a deadline when production is to be finished, transmit commands to each operation machine based on the transmitted tasks, and wherein the plurality of operating machines execute the commands transmitted to it so as to collectively generate the product specified in the order as taught by Wyrwoll since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, DiPippo and Arboletti teach the collecting and analysis of data in order to manage the production of parts in the form of manufacturing planning using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while DiPippo in view of Wyrwoll teaches the system above, DiPippo further discloses a system having the limitations of:

a process plan database in which the information related to the plurality of operations machines necessary for producing the product, the processes for which each operation machine is responsible, and the time needed to execute each process is stored in association with information for identifying each product (see; par. [0026] of DiPippo teaches the creating of a manufacturing process plan (MPP) that takes into account all machines necessary to produce the part and Figure 1 discloses an example of a manufacturing process plan that discloses which machines and which steps (i.e. tasks) need to be performed, additionally the MPP is then used to generate par. [0070]-[0072] the scheduling that details the manufacturing process).


	Referring to Claim 3, see discussion of claim 1 above, while DiPippo in view of Wyrwoll teaches the system above, DiPippo further discloses a system having the limitations of:

comprising a process breakdown information database in which the tasks are stored in association with processes stored in a process plan database and each operation machine which executes the processes (see; Figure 1 of DiPippo presents an example of a breakdown starting with a design and then providing all the steps to be taken at that machines to produce the parts (i.e. machine that executes the process, par. [0026] further provides an example of what the manufacturing process plan provides).


	Referring to Claim 4, see discussion of claim 1 above, while DiPippo in view of Wyrwoll teaches the system above, DiPippo further discloses a system having the limitations of:

an operation time database in which information related to the time needed for the operation machines to execute the processes included in the schedule is stored in association with the processes and the operation machines (see; par. [0070]-[0072] of DiPippo teaches a schedule including where the time for all production is controlled utilizing the Manufacturing Process Management system which provides the information operate the machines when necessary to meet production needs).


	Referring to Claim 5, see discussion of claim 4 above, while DiPippo in view of Wyrwoll teaches the system above, DiPippo further discloses a system having the limitations of:

the actual time needed for the operation machines to execute the processes included in the schedule is stored in the operation time database (see; par. [0070]-[0072] of DiPippo teaches the determination of the lead time to make each part on each machine, which contains the schedules to manage the parts when necessary).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiPippo et al. (U.S. Patent Publication 2017/0199517 A1) (hereafter DiPippo) in view of WYRWOLL (U.S. Patent Publication 2007/0106420 A1) (hereafter Wyrwoll) in further view of HYODO et al. (U.S. Patent Publication 2014/0300853 A1) (hereafter Hyodo).

	Referring to Claim 6, see discussion of claim 1 above, while DiPippo in view of Wyrwoll teaches the system above, DiPippo further discloses a system having the limitations of:

the operation machines include a plurality of machine tools (see; par. [0026] of DiPippo teaches generating a Manufacturing Process Plan which includes all machines and tool needed to perform the different parts).

Dippo in view of Wyrwoll does not explicitly disclose the following limitation, however,

Hyodo teaches an autonomous transport vehicle which transports a workpiece between the machine tools (see; par. [0038]-[0042] of Hyodo discloses that in the management of a manufacturing facility during the planning of manufacturing the use of autonomous transport vehicles is taken into account).

The Examiner notes that DiPippo teaches similar to the instant application teaches managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts.  Specifically, DiPippo discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts it is therefore viewed as analogous art in the same field of endeavor. Additionally, Wyrwoll teaches computer-based integration of all operating procedures in production machines and as it is comparable in certain respects to DiPippo which managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Hyodo teaches a facility management of manufacturing facilities including for supplies and production which involves planning and scheduling and as it is comparable in certain respects to DiPippo and Wyrwoll which managing a product in manufacturing environment including a bill of material including all processes and steps to complete the parts as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

DiPippo and Wyrwoll discloses the taking of a design and determining all processes and steps to complete the parts including scheduling the machines to complete the parts. However, DiPippo and Wyrwoll fails to disclose an autonomous transport vehicle which transports a workpiece between the machine tools.

Hyodo discloses an autonomous transport vehicle which transports a workpiece between the machine tools.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of DiPippo and Wyrwoll an autonomous transport vehicle which transports a workpiece between the machine tools as taught by Hyodo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, DiPippo, Wyrwoll, and Hyodo teach the collecting and analysis of data in order to manage the production of parts in the form of manufacturing planning using associated tasks and they do not contradict or diminish the other alone or when combined.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623